239 U.S. 1 (1915)
CERECEDO
v.
UNITED STATES.
No. 285.
Supreme Court of United States.
Argued October 13, 1915.
Decided October 25, 1915.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR PORTO RICO.
Mr. Paul Fuller and Mr. Howard Thayer Kingsbury, for plaintiffs in error submitted.
Mr. Assistant Attorney General Warren for the United States.
*2 Memorandum opinion by MR. CHIEF JUSTICE WHITE, by direction of the court.
The plaintiffs in error prosecute this writ under the assumption that the court below denied rights asserted *3 by them under the Constitution, by refusing as prayed, to return papers taken from them under a search warrant and in permitting the papers over objection to be offered in evidence. There is no bill of exceptions in the record and nothing which enables us to lawfully ascertain the existence of the constitutional questions relied upon. Clune v. United States, 159 U.S. 590; Metropolitan R.R. Co. v. District of Columbia, 195 U.S. 322; Porto Rico v. Emanuel, 235 U.S. 251, 255.
There is nothing, therefore, before us unless there be merit in contentions to the contrary which are pressed and which we briefly dispose of. First: On the face of things it is obvious that the postponing at the last term of the consideration of a motion to dismiss was not a decision of the question of power to review. Second: Even indulging, for the sake of the argument only, in the assumption of the correctness of the proposition urged that an extraordinary discretion might exist in some extreme case to supply the entire absence of a bill of exceptions, we see no ground whatever for the premise that this is a case of that character.
Dismissed for want of jurisdiction.